Exhibit 10.10

PROMISSORY NOTE A-1

 

LOAN TERMS TABLE

Lender: KeyBank National Association, a national banking association, its
successors and assigns

Loan No.: 10192637

Lender’s Address: 11501 Outlook, Suite 300, Overland Park, Kansas 66211

 

Borrower:

   individually, collectively, jointly and severally, as the context may
require, each of the following Delaware limited liability companies:

 

SST II 19240 Hwy 12, LLC

   SSGT 3252 N US Highway 1, LLC

SST II 501 NW Business Center Dr, LLC

   SST II 10325 W Broward Blvd, LLC

SSGT 6 Sun Island Rd, LLC

   SST II 9890 Pollock Dr, LLC

SST II 6318 W Sahara Ave, LLC

   SST II 590 E Silverado Ranch Blvd, LLC

SST II 338 Jesse St, LLC

   SST II 4630 Dick Pond Rd, LLC

 

Borrower’s Address:

   c/o Strategic Storage Trust II, Inc., 10 Terrace Road, Ladera Ranch, CA
92694, Attention: H. Michael Schwartz

Property: as defined in the Loan Agreement

Closing Date: January 24, 2019

Original Principal Amount: $57,200,000.00

Maturity Date: February 1, 2029

Interest Rate: five percent (5.0%)

Initial Interest Payment Per Diem: $7,944.44

Monthly Debt Service Payment Amount: as defined in Section 2(b) hereof

Payment Date: March 1, 2019, and on the first day of each successive month
thereafter

Permitted Par Prepayment Date: November 1, 2028

Permitted Release Date: the 4th anniversary of the first Payment Date

1. Loan Amount and Rate. FOR VALUE RECEIVED, Borrower promises to pay to the
order of Lender, the Original Principal Amount (or so much thereof as is
outstanding from time to time, which is referred to herein as the “Outstanding
Principal Balance” or “OPB”), with interest on the unpaid OPB from the date of
disbursement of the Loan (as hereinafter defined) evidenced by this Promissory
Note A-1 (“Note”) at the Interest Rate. Interest on the outstanding principal
balance of the Loan shall be calculated by multiplying (a) the actual number of
days elapsed in the relevant Accrual Period (as defined in the Loan Agreement)
by (b) a daily rate based on the Interest Rate and a three hundred sixty
(360) day year by (c) the outstanding principal balance of the Loan. Borrower
acknowledges that the calculation method for interest described herein results
in a higher effective interest rate than the numeric Interest Rate and Borrower
hereby agrees to this calculation method. The loan evidenced by this Note will
sometimes hereinafter be called the “Loan.” The above Loan Terms Table
(hereinafter referred to as the “Table”) is a part of the Note and all terms
used in this Note that are defined in the Table shall have the meanings set
forth therein. Any capitalized term defined in the Loan Agreement and not
otherwise defined herein shall have the same meaning when used in this Note.



--------------------------------------------------------------------------------

2. Principal and Interest Payments. Payments of principal and interest shall be
made as follows:

(a) On the date of disbursement of the Loan proceeds, an interest payment
calculated by multiplying (i) the Initial Interest Payment Per Diem by (ii) the
number of days from (and including) the date of the disbursement of the Loan
proceeds through the last day of the calendar month in which the disbursement
was made;

(b) On each Payment Date until the Maturity Date, an interest only payment
(each, a “Monthly Debt Service Payment Amount”) at the Interest Rate on the
Outstanding Principal Balance shall be payable in arrears, each of such payments
to be applied to the payment of interest computed at the Interest Rate; and

(c) If not sooner paid, the Outstanding Principal Balance, all unpaid interest
thereon, and all other amounts owed to Lender pursuant to this Note or any other
Loan Document or otherwise in connection with the Loan or the security for the
Loan shall be due and payable on the Maturity Date.

3. Security for Note. This Note is secured by one or more deeds of trust,
mortgages, or deeds to secure debt (which are herein individually and
collectively called the “Security Instrument”) encumbering the Property. This
Loan is entered into pursuant to that certain Loan Agreement between Borrower
and Lender of even date herewith (the “Loan Agreement”). All amounts that are
now or in the future become due and payable under this Note, the Security
Instrument, or any other Loan Document, including any Yield Maintenance Premium
(hereinafter defined) and all applicable expenses, costs, charges, and fees,
will be referred to herein as the “Debt.” The remedies of Lender as provided in
this Note, any other Loan Document, or under applicable law shall be cumulative
and concurrent, may be pursued singularly, successively, or together at the
discretion of Lender, and may be exercised as often as the occurrence of an
occasion for which Lender is entitled to a remedy under the Loan Documents or
applicable law. The failure to exercise any right or remedy shall not be
construed as a waiver or release of the right or remedy respecting the same or
any subsequent default.

4. Intentionally Omitted.

5. Payments. All amounts payable hereunder shall be payable in lawful money of
the United States of America to Lender at Lender’s Address or such other place
as the holder hereof may designate in writing, which may include at Lender’s
option a requirement that payment be made by (a) wire transfer of immediately
available funds in accordance with wire transfer instructions provided by Lender
or (b) by pre-authorized debit from Borrower’s operating account on each Payment
Date through an automated clearing house electronic funds transfer. Each payment
made hereunder shall be made in immediately available funds and must state the
Borrower’s Loan Number. If any payment of principal or interest on this Note is
due on a day other than a Business Day (as hereinafter defined), such payment
shall be made on the next succeeding Business Day. Any payment on this Note
received after 2:00 o’clock p.m. local time at the place then designated as the
place for receipt of payments hereunder shall be deemed to have been made on the
next succeeding Business Day. All amounts due under this Note shall be payable
without set off, counterclaim, or any other deduction whatsoever. All payments
from Borrower to Lender following the occurrence of an Event of Default shall be
applied in such

 

2



--------------------------------------------------------------------------------

order and manner as Lender elects in reduction of costs, expenses, charges,
disbursements and fees payable by Borrower hereunder or under any other Loan
Document, in reduction of interest due on the Outstanding Principal Balance, or
in reduction of the Outstanding Principal Balance. Lender may, without notice to
Borrower or any other person, accept one or more partial payments of any sums
due or past due hereunder from time to time while an Event of Default exists
hereunder, after Lender accelerates the indebtedness evidenced hereby, and/or
after Lender commences enforcement of its remedies under any Loan Document or
applicable law, without thereby waiving any Event of Default, rescinding any
acceleration, or waiving, delaying, or forbearing in the pursuit of any remedies
under the Loan Documents. Lender may endorse and deposit any check or other
instrument tendered in connection with such a partial payment without thereby
giving effect to or being bound by any language purporting to make acceptance of
such instrument an accord and satisfaction of the indebtedness evidenced hereby.
As used herein, the term “Business Day” shall mean a day upon which commercial
banks are not authorized or required by law to close in the city designated from
time to time as the place for receipt of payments hereunder.

6. Late Charge. If any sum payable under this Note or any other Loan Document is
not received by Lender by close of business on the date on which it was due
(excluding the principal amount of the Loan due on the Maturity Date or on any
accelerated principal amount of the Loan in the event of acceleration of the
Loan; provided that the foregoing shall not limit Lender’s right to any
applicable Yield Maintenance Premium), Borrower shall pay to Lender an amount
(the “Late Charge”) equal to the lesser of (a) five percent (5%) of the full
amount of such sum or (b) the maximum amount permitted by applicable law in
order to help defray the expenses incurred by Lender in handling and processing
such delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such Late Charge shall be secured by the Security
Instrument and other Loan Documents. The collection of any Late Charge shall be
in addition to, and shall not constitute a waiver of or limitation of, a default
or Event of Default hereunder or a waiver of or limitation of any other rights
or remedies that Lender may be entitled to under any Loan Document or applicable
law.

7. Default Rate. Upon the occurrence of an Event of Default (including the
failure of Borrower to make full payment on the Maturity Date), Lender shall be
entitled to receive and Borrower shall pay interest on the Outstanding Principal
Balance at the rate of five percent (5%) per annum above the Interest Rate
(“Default Rate”) but in no event greater than the maximum rate permitted by
applicable law. Interest shall accrue and be payable at the Default Rate from
the occurrence of an Event of Default until all Events of Default have been
cured, as determined by Lender in its reasonable discretion, or waived in
writing by Lender in its discretion. Such accrued interest shall be added to the
Outstanding Principal Balance, and interest shall accrue thereon at the Default
Rate until fully paid. Such accrued interest shall be secured by the Security
Instrument and other Loan Documents. Borrower agrees that Lender’s right to
collect interest at the Default Rate is given for the purpose of compensating
Lender at reasonable amounts for Lender’s added costs and expenses that occur as
a result of Borrower’s default and that are difficult to predict in amount, such
as increased general overhead, concentration of management resources on problem
loans, and increased cost of funds. Lender and Borrower agree that Lender’s
collection of interest at the Default Rate is not a fine or penalty, but is
intended to be and shall be deemed to be reasonable compensation to Lender for
increased costs and expenses that Lender will incur if there occurs an Event of
Default hereunder. Collection of

 

3



--------------------------------------------------------------------------------

interest at the Default Rate shall not be construed as an agreement or privilege
to extend the Maturity Date or to limit or impair any rights and remedies of
Lender under any Loan Documents. If judgment is entered on this Note, interest
shall continue to accrue post-judgment at the greater of (a) the Default Rate or
(b) the applicable statutory judgment rate.

8. Origination, Administration, Enforcement, and Defense Expenses. Borrower
shall pay Lender, on demand, all Administration and Enforcement Expenses (as
hereinafter defined) now or hereafter incurred by Lender, together with interest
thereon at the Default Rate, from the date paid or incurred by Lender until such
fees and expenses are paid by Borrower, whether or not an Event of Default or
Default then exists. Provided no Event of Default has occurred, fees and
expenses related solely to origination and administration of the Loan shall be
limited as follows: (i) if Lender is acting upon a request of Borrower or in
response to a notice relating to the Property, Borrower, any guarantor or
indemnitor or as a result of failure of any party to perform its obligations
under the Loan Documents, such fees and expenses shall be limited to reasonable
and customary fees and expenses; (ii) otherwise, such fees and expenses shall be
limited to reasonable, out of pocket fees and expenses. Notwithstanding the
foregoing, charges of rating agencies, governmental entities or other third
parties that are outside of the control of Lender shall not be subject to the
reasonableness standard. For the purpose of this Note, “Administration and
Enforcement Expenses” shall mean all fees and expenses incurred at any time or
from time to time by Lender, including legal (whether for the purpose of advice,
negotiation, documentation, defense, enforcement or otherwise), accounting,
financial advisory, auditing, rating agency, appraisal, valuation, title or
title insurance, engineering, environmental, collection agency, or other expert
or consulting or similar services, in connection with: (a) the origination of
the Loan, including the negotiation and preparation of the Loan Documents and
any amendments or modifications of the Loan or the Loan Documents, whether or
not consummated; (b) the administration, servicing or enforcement of the Loan or
the Loan Documents, including any request for interpretation or modification of
the Loan Documents or any matter related to the Loan or the servicing thereof
(which shall include the consideration of any requests for consents, waivers,
modifications, approvals, lease reviews or similar matters and any proposed
transfer of the Property or any interest therein), (c) any litigation, contest,
dispute, suit, arbitration, mediation, proceeding or action (whether instituted
by or against Lender, including actions brought by or on behalf of Borrower or
Borrower’s bankruptcy estate or any indemnitor or guarantor of the Loan or any
other person) in any way relating to the Loan or the Loan Documents including in
connection with any bankruptcy, reorganization, insolvency, or receivership
proceeding; (d) any attempt to enforce any rights of Lender against Borrower or
any other person that may be obligated to Lender by virtue of any Loan Document
or otherwise whether or not litigation is commenced in pursuance of such rights;
and (e) protection, enforcement against, or liquidation of the Property or any
other collateral for the Loan, including any attempt to inspect, verify,
preserve, restore, collect, sell, liquidate or otherwise dispose of or realize
upon the Loan, the Property or any other collateral for the Loan. All
Administration and Enforcement Expenses shall be additional Debt hereunder
secured by the Property, and may be funded, if Lender so elects, by Lender
paying the same to the appropriate persons and thus making an advance on
Borrower’s behalf.

9. Prepayment.

(a) Voluntary Prepayments.

 

4



--------------------------------------------------------------------------------

(i) Except as otherwise expressly provided in this Section 9, Borrower shall not
have the right to prepay the Loan in whole or in part prior to the Maturity
Date.

(ii) Provided no Event of Default has occurred and is continuing, on the
Permitted Par Prepayment Date, and on any Business Day thereafter through the
Maturity Date, Borrower may, at its option, prepay the Debt in full (but not in
part) without payment of any yield maintenance or other premium; provided,
however, if for any reason such prepayment is not paid on a regularly scheduled
Payment Date, the Debt shall include interest for the full Accrual Period during
which the prepayment occurs. Borrower’s right to prepay the principal balance of
the Loan in full pursuant to this subsection shall be subject to (I) Borrower’s
submission of a notice to Lender setting forth the projected date of prepayment,
which date shall be no less than thirty (30) days from the date of such notice,
and (II) Borrower’s actual payment to Lender of the full amount of the Debt,
including interest for the full Accrual Period during which the prepayment
occurs.

(b) Mandatory Prepayments. On the next occurring Payment Date following the date
on which Lender actually receives any Net Proceeds (as defined in the Loan
Agreement), if Lender is not obligated to make such Net Proceeds available to
Borrower for the Restoration (as defined in the Loan Agreement) of the Property
or any part thereof or otherwise remit such Net Proceeds to Borrower pursuant to
Section 6.4 of the Loan Agreement, Borrower authorizes Lender, at Lender’s
option, to apply Net Proceeds as a prepayment of all or a portion of the
outstanding principal balance of the Loan together with accrued interest on the
portion of the principal balance of the Loan prepaid and any other sums due
hereunder in an amount equal to one hundred percent (100%) of such Net Proceeds;
provided, however, if an Event of Default has occurred and is continuing, Lender
may apply such Net Proceeds to the Debt (until paid in full) in any order or
priority in its discretion. Other than following an Event of Default, no Yield
Maintenance Premium or other premium shall be due in connection with any
prepayment made pursuant to this Section 9(b).

(c) Prepayments After Default. If payment of all or any part of the Debt is
tendered by Borrower or otherwise recovered by Lender following an Event of
Default under any circumstances including a prepayment in connection with
(A) reinstatement of the Security Instrument provided by statute under
foreclosure proceedings or exercise of power of sale, (B) any statutory right of
redemption exercised by Borrower or any other party having a statutory right to
redeem or prevent foreclosure or power of sale, (C) any sale in foreclosure or
under exercise of a power of sale or otherwise (including pursuant to a credit
bid made by Lender in connection with such sale), (D) any other collection
action by Lender, or (E) exercise by any governmental authority of any civil or
criminal forfeiture action with respect to any of the collateral for the Loan,
such tender or recovery shall be (I) made on the next occurring Payment Date
together with the Monthly Debt Service Payment Amount and (II) deemed a
voluntary prepayment by Borrower in violation of the prohibition against
prepayment set forth in Section 9(a)(i) hereof, and Borrower shall pay, in
addition to the Debt, an amount equal to the Yield Maintenance Premium which can
be applied by Lender in such order and priority as Lender shall determine in its
discretion. The Yield Maintenance Premium shall also become immediately due and
owing in the event of any acceleration of the Loan. The Yield Maintenance
Premium shall be secured by all security and collateral for the Loan and shall,
after it becomes due and payable,

 

5



--------------------------------------------------------------------------------

be treated as if it were added to the Debt for all purposes including accrual of
interest, judgment on the Note, foreclosure (whether through power of sale,
judicial proceeding, or otherwise) (“Foreclosure Sale”), redemption, and
bankruptcy (including pursuant to Section 506 of the United States Bankruptcy
Code or any successor provision); without limiting the generality of the
foregoing, it is understood and agreed that the Yield Maintenance Premium may be
added to Lender’s bid at any Foreclosure Sale. If a Yield Maintenance Premium is
due hereunder, Lender shall deliver to Borrower a statement setting forth the
amount and determination of the Yield Maintenance Premium, and, provided that
Lender shall have in good faith applied the formula described in the definition
of “Yield Maintenance Premium,” Borrower shall not have the right to challenge
the calculation or the method of calculation set forth in any such statement in
the absence of error, which calculation may be made by Lender on any day during
the thirty (30) day period preceding the date of such prepayment. Exchange of
the Note for a different instrument or modification of the terms of the Note,
including classification and treatment of Lender’s claim (other than
non-impairment under Section 1124 of the United States Bankruptcy Code or any
successor provision) pursuant to a plan of reorganization in bankruptcy shall
also be deemed to be a prepayment following an Event of Default hereunder.

(d) Prepayment Prior to Permitted Defeasance Date. Borrower shall have the right
at any time during the period, if any, following the occurrence of the Permitted
Release Date until the Permitted Defeasance Date (hereinafter defined), to
prepay the Debt in whole (but not in part) upon not less than thirty (30) days
and not more than ninety (90) days prior written notice to Lender specifying the
projected date of prepayment and upon payment of an amount equal to the Yield
Maintenance Premium. Upon the occurrence of the Permitted Defeasance Date,
Borrower’s right to prepay under this Section 9(d) shall terminate. The “Yield
Maintenance Premium” shall be an amount equal to the greater of (A) one percent
(1%) of the Outstanding Principal Balance to be prepaid or satisfied, or
accelerated and then due and owing, and (B) the excess, if any, of (I) the sum
of the present values of all then-scheduled payments of principal and interest
under the Note assuming that all scheduled payments are made timely and that the
remaining outstanding principal and interest on the Loan is paid on the
Permitted Par Prepayment Date (with each such payment and assumed payment
discounted to its present value at the date of prepayment at the rate which,
when compounded monthly, is equivalent to the bond equivalent yield (in the
secondary market) on the United States Treasury Security that as of the date
which is five (5) Business Days prior to the date that such prepayment shall be
applied in accordance with the terms and provisions of Section 9(a) hereof or,
in the case of an acceleration of the Loan, the date of such acceleration (the
“Prepayment Rate Determination Date”) has a remaining term to maturity closest
to, but not exceeding, the remaining term to the Permitted Par Prepayment Date
as most recently published in “Statistical Release H.15 (519), Selected Interest
Rates,” or any successor publication, published by the Board of Governors of the
Federal Reserve System, or on the basis of such other publication or statistical
guide as Lender may reasonably select (the “Prepayment Rate”) when compounded
semi-annually and deducting from the sum of such present values any short-term
interest paid from the date of prepayment to the next succeeding Payment Date in
the event such payment is not made on a Payment Date), over (II) the principal
amount being prepaid or the entire Outstanding Principal Balance in the case of
an acceleration of the Loan. Lender shall notify Borrower of the amount and the
basis of determination of the required Yield Maintenance Premium. If any notice
of prepayment is given, the Debt shall be due and payable on the projected date
of prepayment. Lender shall not be obligated to accept any prepayment of the
Debt unless it is accompanied by

 

6



--------------------------------------------------------------------------------

the Yield Maintenance Premium due in connection therewith. If for any reason
Borrower prepays the Loan on a date other than a Payment Date, Borrower shall
pay Lender, in addition to the Debt, interest for the full Accrual Period during
which the prepayment occurs. “Permitted Defeasance Date” means the date that is
two (2) years from the “startup day” within the meaning of Section 860G(a)(9) of
the Code for the REMIC Trust which holds the portion of the Note last to be
securitized.

(e) General.

(i) Borrower acknowledges that: (A) Lender has made the Loan to Borrower in
reliance on, and the Loan has been originated for the purpose of selling the
Loan in the secondary market to investors who will purchase the Loan or direct
or indirect interests therein in reliance on, the actual receipt over time of
the stream of payments of principal and interest agreed to by Borrower herein;
and (B) Lender or any subsequent investor in the Loan will incur substantial
additional costs and expenses in the event of a prepayment of the Loan; and
(C) the Yield Maintenance Premium is reasonable and is a bargained for
consideration and not a penalty and the terms of the Loan are in various
respects more favorable to Borrower than they would have been absent Borrower’s
agreement to pay the Yield Maintenance Premium as provided herein. Borrower
agrees that Lender shall not, as a condition to receiving the Yield Maintenance
Premium, be obligated to actually reinvest the amount prepaid in any treasury
obligation or in any other manner whatsoever. Nothing contained herein shall be
deemed to be a waiver by Lender of any right it may have to require specific
performance of any obligation of Borrower hereunder.

(ii) Intentionally omitted.

10. Maximum Rate Permitted by Law. All agreements in this Note and all other
Loan Documents are expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of maturity of the indebtedness
evidenced hereby or otherwise, shall the amount agreed to be paid hereunder for
the use, forbearance, or detention of money exceed the highest lawful rate
permitted under applicable usury laws. If, from any circumstance whatsoever,
fulfillment of any provision of this Note or any other Loan Document at the time
performance of such provision shall be due shall involve exceeding any usury
limit prescribed by law that a court of competent jurisdiction may deem
applicable hereto, then, ipso facto, the obligations to be fulfilled shall be
reduced to allow compliance with such limit, and if, from any circumstance
whatsoever, Lender shall ever receive as interest an amount that would exceed
the highest lawful rate, the receipt of such excess shall be deemed a mistake
and shall be canceled automatically or, if theretofore paid, such excess shall
be credited against the principal amount of the indebtedness evidenced hereby to
which the same may lawfully be credited, and any portion of such excess not
capable of being so credited shall be refunded immediately to Borrower.

11. Events of Default; Acceleration of Amount Due. Lender may in its discretion,
without notice to Borrower, declare the entire Debt, including the Outstanding
Principal Balance, all accrued interest, all costs, expenses, charges and fees
payable under any Loan Document, and Yield Maintenance Premium immediately due
and payable, and Lender shall have all remedies available to it at law or equity
for collection of the amounts due, if any Event of Default occurs.

 

7



--------------------------------------------------------------------------------

12. Time of Essence. Time is of the essence with regard to each provision
contained in this Note.

13. Transfer and Assignment. This Note may be freely transferred and assigned by
Lender. Borrower’s right to transfer its rights and obligations with respect to
the Debt, and to be released from liability under this Note, shall be governed
by the Loan Agreement.

14. Authority of Persons Executing Note. Borrower warrants and represents that
the persons or officers who are executing this Note and the other Loan Documents
on behalf of Borrower have full right, power and authority to do so, and that
this Note and the other Loan Documents constitute valid and binding documents,
enforceable against Borrower in accordance with their terms, and that no other
person, entity, or party is required to sign, approve, or consent to, this Note.

15. Severability. The terms of this Note are severable, and should any provision
be declared by a court of competent jurisdiction to be invalid or unenforceable,
the remaining provisions shall, at the option of Lender, remain in full force
and effect and shall in no way be impaired.

16. Borrower’s Waivers. Borrower and all others liable hereon hereby waive
presentation for payment, demand, notice of dishonor, protest, and notice of
protest, notice of intent to accelerate, and notice of acceleration, stay of
execution and all other suretyship defenses to payment generally. No release of
any security held for the payment of this Note, or extension of any time periods
for any payments due hereunder, or release of collateral that may be granted by
Lender from time to time, and no alteration, amendment or waiver of any
provision of this Note or of any of the other Loan Documents, shall modify,
waive, extend, change, discharge, terminate or affect the liability of Borrower
and any others that may at any time be liable for the payment of this Note or
the performance of any covenants contained in any of the Loan Documents.

17. Governing Law. The governing law and related provisions set forth in
Section 10.3 of the Loan Agreement are hereby incorporated by reference as if
fully set forth herein and shall be deemed fully applicable to Borrower
hereunder.

18. Intentionally Omitted.

19. Notices. All notices or other communications required or permitted to be
given pursuant hereto shall be given in the manner specified in the Loan
Agreement directed to the parties at their respective addresses as provided
therein.

20. Avoidance of Debt Payments. To the extent that any payment to Lender and/or
any payment or proceeds of any collateral received by Lender in reduction of the
Debt is subsequently invalidated, declared to be fraudulent or preferential, set
aside and/or required to be repaid to a trustee, to Borrower (or Borrower’s
successor) as a debtor in possession, or to a receiver, creditor, or any other
party under any bankruptcy law, state or federal law, common law or equitable
cause, then the portion of the Debt intended to have been satisfied by such
payment or proceeds shall remain due and payable hereunder, be evidenced by this
Note, and shall continue in full force and effect as if such payment or proceeds
had never been received by Lender whether or not this Note has been marked
“paid” or otherwise cancelled or satisfied and/or has been delivered to
Borrower, and in such event Borrower shall be immediately obligated to return
the original Note to Lender and any marking of “paid” or other similar marking
shall be of no force and effect.

 

8



--------------------------------------------------------------------------------

21. Exculpation. It is expressly agreed that recourse against Borrower for
failure to perform and observe its obligations contained in this Note shall be
limited as and to the extent provided in Section 9.3 of the Loan Agreement.

22. Miscellaneous. Neither this Note nor any of the terms hereof, including the
provisions of this Section, may be terminated, amended, supplemented, waived or
modified orally, but only by an instrument in writing executed by the party
against which enforcement of the termination, amendment, supplement, waiver or
modification is sought, and the parties hereby: (a) expressly agree that it
shall not be reasonable for any of them to rely on any alleged, non-written
amendment to this Note; (b) irrevocably waive any and all right to enforce any
alleged, non-written amendment to this Note; and (c) expressly agree that it
shall be beyond the scope of authority (apparent or otherwise) for any of their
respective agents to agree to any non-written modification of this Note. This
Note may be executed in several counterparts, each of which counterpart shall be
deemed an original instrument and all of which together shall constitute a
single Note. The failure of any party hereto to execute this Note, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder. If Borrower consists of more than one person or entity,
then the obligations and liabilities of each person or entity shall be joint and
several and in such case, the term “Borrower” shall mean individually and
collectively, jointly and severally, each Borrower. As used in this Note,
(i) the terms “include,” “including” and similar terms shall be construed as if
followed by the phrase “without being limited to,” (ii) any pronoun used herein
shall be deemed to cover all genders, and words importing the singular number
shall mean and include the plural number, and vice versa, (iii) all captions to
the Sections hereof are used for convenience and reference only and in no way
define, limit or describe the scope or intent of, or in any way affect, this
Note, (iv) no inference in favor of, or against, Lender or Borrower shall be
drawn from the fact that such party has drafted any portion hereof or any other
Loan Document, (v) the words “Lender” and “Borrower” shall include their
respective successors (including, in the case of Borrower, any subsequent owner
or owners of the Property or any part thereof or any interest therein and
Borrower in its capacity as debtor-in-possession after the commencement of any
bankruptcy proceeding), assigns, heirs, personal representatives, executors and
administrators, (vi) the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or,” (vii) the words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Note refer to this
Note as a whole and not to any particular provision or section of this Note,
(viii) an Event of Default shall “continue” or be “continuing” until such Event
of Default has been waived in writing by Lender or cured, as determined by
Lender in its reasonable discretion; and (ix) references to “the Property or any
portion thereof” and words of similar import shall be deemed to refer, as
applicable, to any portion of the Property taken as a whole (including any
Individual Property) and any portion of any Individual Property. Wherever
Lender’s judgment, consent, approval or discretion is required under this Note
or Lender shall have an option, election, or right of determination or any other
power to decide any other matter relating to the terms of this Note, including
any right to determine that something is satisfactory or not (“Decision Power”),
such Decision Power shall be exercised in the sole and absolute discretion

 

9



--------------------------------------------------------------------------------

of Lender except as may be otherwise expressly and specifically provided herein.
Such Decision Power and each other power granted to Lender under this Note or
any other Loan Document may be exercised by Lender or by any authorized agent of
Lender (including any servicer and/or attorney-in-fact), and Borrower hereby
expressly agrees to recognize the exercise of such Decision Power by such
authorized agent. In the event of a conflict between or among the terms,
covenants, conditions or provisions of the Loan Documents, the term(s),
covenant(s), condition(s) and/or provision(s) that Lender may elect to enforce
from time to time so as to enlarge the interest of Lender in its security,
afford Lender the maximum financial benefits or security for the Debt, and/or
provide Lender the maximum assurance of payment of the Debt in full shall
control. BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS BEEN PROVIDED WITH
SUFFICIENT AND NECESSARY TIME AND OPPORTUNITY TO REVIEW THE TERMS OF THIS NOTE,
THE SECURITY INSTRUMENT, AND EACH OF THE LOAN DOCUMENTS, WITH ANY AND ALL
COUNSEL IT DEEMS APPROPRIATE, AND THAT NO INFERENCE IN FAVOR OF, OR AGAINST,
LENDER OR BORROWER SHALL BE DRAWN FROM THE FACT THAT EITHER SUCH PARTY HAS
DRAFTED ANY PORTION HEREOF, OR THE SECURITY INSTRUMENT, OR ANY OF THE LOAN
DOCUMENTS.

23. Waiver of Counterclaim and Jury Trial. BORROWER HEREBY KNOWINGLY WAIVES THE
RIGHT TO ASSERT ANY COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BROUGHT AGAINST BORROWER BY LENDER OR ITS AGENTS.
ADDITIONALLY, TO THE EXTENT NOW OR HEREAFTER PERMITTED BY APPLICABLE LAW,
BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON THE
LOAN OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THE LOAN, THIS NOTE, THE
SECURITY INSTRUMENT, OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN), OR ACTION OF BORROWER
OR LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER’S MAKING OF THE
LOAN.

[NO FURTHER TEXT ON THIS PAGE]

 

10



--------------------------------------------------------------------------------

Intending to be fully bound, Borrower has executed this Note effective as of the
day and year first above written.

 

BORROWER: SST II 19240 HWY 12, LLC SSGT 3252 N US HIGHWAY 1, LLC SST II 501 NW
BUSINESS CENTER DR, LLC SST II 10325 W BROWARD BLVD, LLC SSGT 6 SUN ISLAND RD,
LLC SST II 9890 POLLOCK DR, LLC SST II 6318 W SAHARA AVE, LLC SST II 590 E
SILVERADO RANCH BLVD, LLC SST II 338 JESSE ST, LLC SST II 4630 DICK POND RD, LLC
each a Delaware limited liability company By:   Strategic Storage Trust II,
Inc.,   a Maryland corporation,   Manager of each such limited liability company
By:  

/s/ Michael S. McClure

  Michael S. McClure, President

SIGNATURE PAGE TO PROMISSORY NOTE A-1